Jones, J.,
dissenting. The majority has announced a most remarkable doctrine in holding that the Director of Industrial Relations, alone among all individuals, corporations and other legal entities, is not bound by a statute of limitations. Such was surely not the intent of the legislature. Any action filed by the Director of Industrial Relations inures to the benefit of the wronged employee, and the resources of the state are not affected by the outcome of the litigation. It has long been the law of Ohio that when an action is filed by an officer of the state, in behalf of an individual, the state has no greater rights than the individual. State ex rel. Fulton v. Bremer (1935), 130 Ohio St. 227, 4 O.O. 242, 198 N.E. 874. Did the legislature intend that an employee who was wrongfully paid less than the prevailing wage rate have a right to recover twenty or thirty years later, while he has only two years to bring an action if his neck is broken by an errant driver? Hardly!
If a “prevailing wage” is not a species of “minimum wage,” what kind of strange animal is it? R.C. 4115.02 et seq. declares that the minimum wage paid to an employee shall be the prevailing wage. The term “prevailing wage” pertains not to a maximum wage, but a minimum wage.
The political ramifications involved in today’s holding are frightening. The Director of Industrial Relations, being appointed by the Governor, would usually change when a new Governor is elected. It will now be possible for any new administration to conduct a political vendetta with impunity. The Director need only “investigate” contracts on public projects completed many years ago, paying particular attention to any contractor who made a political contribution to the opposition.
The holding of the majority cries for remedial legislation.